Case 0:21-cv-60114-RAR Document 43 Entered on FLSD Docket 04/28/2021 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 21-CV-60114-RAR

  FUTURE METALS LLC,

         Plaintiff,

  v.

  FRANK RUGGIERO,

        Defendant.
  ________________________________________/

       ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon United States Magistrate Judge Jared M.

  Strauss’s Report and Recommendation [ECF No. 38] (“Report”), filed on April 13, 2021.             The

  Report recommends that the Court grant in part and deny in part Plaintiff’s Motion for a Temporary

  Restraining Order [ECF No. 21] (“Motion”).             See Report at 1.      Specifically, the Report

  recommends that the Court grant the Motion to the extent it seeks to continue the Stipulated Order

  [ECF No. 18].       Id. at 43.    The Report properly notified the parties of their right to object to

  Magistrate Judge Strauss’s findings and the consequences for failing to object.          Id. at 43-44.

  The time for objections has passed and neither party filed any objections to the Report.

         When a magistrate judge’s “disposition” has properly been objected to, district courts must

  review the disposition de novo.       FED. R. CIV. P. 72(b)(3). However, when no party has timely

  objected, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.”         FED. R. CIV. P. 72 advisory committee’s notes (citation

  omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court has

  acknowledged Congress’s intent was to only require a de novo review where objections have been
Case 0:21-cv-60114-RAR Document 43 Entered on FLSD Docket 04/28/2021 Page 2 of 2




  properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It

  does not appear that Congress intended to require district court review of a magistrate [judge]’s

  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”).

           Because no party has filed an objection to the Report, the Court did not conduct a de novo

  review of Magistrate Judge Strauss’s findings. Rather, the Court reviewed the Report for clear

  error.   Finding none, it is

           ORDERED AND ADJUDGED as follows:

           1.     The Report [ECF No. 38] is AFFIRMED AND ADOPTED.

           2.     Plaintiff’s Motion for a Temporary Restraining Order [ECF No. 21] is GRANTED

  to the extent it seeks to continue the Stipulated Order [ECF No. 18] but is otherwise DENIED.

           3.     The Stipulated Order is extended nunc pro tunc until thirty (30) days following the

  Evidentiary Hearing to take place on June 2, 2021.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 28th day of April, 2021.




                                                          _________________________________
                                                          RODOLFO A. RUIZ II
                                                          UNITED STATES DISTRICT JUDGE

  cc:      Counsel of record
           Magistrate Judge Jared M. Strauss




                                               Page 2 of 2
